DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9, 10 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mirowski et al. (USPN 6,985,343).
With respect to claim 1, Mirowski et al discloses, in Figs. 1-6,  a circuit for controlling electrical power (Figs. 1 with 2) comprising: 
a circuit node  (101a) operably connected to a pass element (101) configured to be switched on and off in accordance with a drive signal applied at the circuit node (signal at 101a); 
a communication interface (wiring/interface connecting the inputs/outputs of 200 and 100 together) configured to receive data from an external controller operably connected to the communication interface (data provided to 100 from 200 of Fig. 2); and 
a control circuit (at least some, or all, of the circuitry of 100 lest 101) configured to: 
generate, in a first mode of operation, the drive signal dependent on parameters of a first parameter set and based on data received via the communication interface (normal operation mode, see WAKE 0 RSTB 1 and WAKE 1 RSTB 1 operation states in Fig. 6); and 
generate, in a second mode of operation, the drive signal dependent on parameters of a second parameter set while discarding data received via the communication interface (any one of the failsafe/protection and/or sleep modes, e.g., see any one of the modes of Fig. 6 that are not the “NORMAL” mode).  
With respect to claim 2, the circuit of claim 1, wherein the control circuit is configured to change from the first mode of operation to the second mode of operation in response to at least one of the following:
 detecting a mode switch signal at a first input pin indicating a mode switch into the second mode of operation (the second mode failsafe/sleep is controlled according to at least one of WAKE and RSTB, see Fig. 6); 
or the communication interface detecting received data as being corrupted.  
With respect to claim 3, the circuit of claim 2, wherein the control circuit is configured to change from the second mode of operation back to the first mode (back to normal) of operation in response to both: 
receiving data via the communication interface including a mode switch command (the watchdog bit WDIN at pin 169 must be toggled before a timeout to switch back to normal mode, see normal modes of Fig. 6 and Col. 7 lines 47-57); and 
detecting a mode switch signal at the first input pin of the circuit indicating a mode switch into the first mode of operation (RSTB must be placed back to a logical 1 to revert to the normal mode, see normal modes of Fig. 6 and the FAILSAFE MODES, DEVICE RESET BY TRANSISTIONING RSTB & WAKE TO LOGIC 0).  
With respect to claim 4, the circuit of claim 1, further comprising: 
a watchdog circuit (107 alone, or 107 with 102) configured to surveil the external controller by requesting response from the external controller and receiving the requested response (107 sets the watchdog bit of SO, i.e., bit 7, and requesting a response from 200 via readback, see OD7 of Fig. 5 and Col. lines 25-31).  
With respect to claim 5, the circuit of claim 4, wherein the control circuit is further configured to change from the first mode of operation to the second mode of operation in response to the watchdog circuit signaling that the external controller is non-responsive (if a message toggling the watchdog bit of SI or WDIN hasn’t been received in the watchdog time window the failsafe mode is entered, see Col. 7 lines 50-57).  
With respect to claim 6, the circuit of claim 1, wherein the control circuit is configured to communicate, via the communication interface to the external controller, a changeover to the second mode of operation (via fault detection/watchdog bits output from 100 to 200, see SO output bits of Fig. 4a and fault IDs of Fig. 4b).  
With respect to claim 9, the circuit of claim 1, wherein the control circuit is configured to change from the second mode of operation to a third mode of operation (e.g., sleep mode when failsafe is interpreted as the second mode) in response to receiving, from an external device, a further mode switch signal indicating a mode switch into the third mode of operation (one of WAKE and RSTB, see sleep mode of Fig. 6); and 
wherein the control circuit is further configured to generate the drive signal with a level suitable to switch the pass element off when changing to the third mode of operation (in the sleep mode OUT is OFF, see Fig. 6, thus the switch is driven off).  
With respect to claim 10, the circuit of claim 9, wherein the further mode switch signal is received at a second input pin of the circuit (one of pins 151 and 153 of 100).  
Claim 13 merely recites the method of operating/constructing the circuit as recited in claim 1.  Claim 13 is rejected for essentially the same reasons as claim 1.

Claim(s) 1, 7 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuller et al. (USPN 8,294,429).
With respect to claim 1, a circuit for controlling electrical power (Fig. 2) comprising: 
a circuit node (gate node of 237) operably connected to a pass element configured to be switched on and off in accordance with a drive signal applied at the circuit node (237; output of 235);
 a communication interface (211) configured to receive data (202, 204 and 26) from an external controller operably connected to the communication interface (the signals are generated externally from 211 and are thus generated “an external controller”); and 
a control circuit (210 lest 211, 250, 220, 234, 230 255 and 260) configured to:
 generate, in a first mode of operation, the drive signal dependent on parameters of a first parameter set and based on data received via the communication interface (default operation in which 210 controls the gate voltage only 206 is input to 211, thus the data is interpreted as 206); and 
generate, in a second mode of operation (mode where 210 is nonoperative due to an “upsetting event”, see, Col. 4 lines 34-46) the drive signal dependent on parameters of a second parameter set (output of 250, 227 to the adder of 220) while discarding data received via the communication interface (220 discards the signal at 206).  
With respect to claim 7, the circuit of claim 1, further comprising: 
a timer (255 with 260) configured to measure an amount of time the circuit operates in the second mode of operation (255 and 260 measures the amount of time AVR ENABLE is high, i.e., the amount of time 220 generates the gate control in the second mode, by detecting when AVR ENABLE has been activated for the time delay of 255 and disabling the circuit responsive to determining it has been activated for the time delay, see Col. 5 lines 26-49 and Col. 5 line 65 to Col. 6 line 5).  
With respect to claim  8, the circuit of claim 7, wherein the control circuit is configured to change from the second mode of operation to the third mode of operation in response to the timer indicating that a predefined time span has lapsed since entering the second mode of operation (when AVR ENABLE has been activated for the time delay of 255 and disabling the circuit responsive to determining it has been activated for the time delay, see Col. 5 lines 26-49 and Col. 5 line 65 to Col. 6 line 5. The shutdown state being the third mode), and wherein the control circuit is further configured to generate the drive signal with a level suitable to switch the pass element into a non-conductive state when changing to the third mode of operation (the generator is de-energized/shut down thus the transistor is driven at a level that will disable operation).  

Claim(s) 1 and 11-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobson et al. (USPN 9,030,054).
With respect to claim 1, Jacobson et al. discloses,  in Fig. 3B and Figs. 4-8, circuit for controlling electrical power (Fig. 3B methods of operation disclosed in Figs. 4-8) comprising: 
a circuit node (node at gate of MOSFET 10) operably connected to a pass element configured to be switched on and off in accordance with a drive signal applied at the circuit node (10);
 a communication interface (22) configured to receive data from an external controller operably connected to the communication interface (element that generates Device Data & Command Signals); and 
a control circuit (Fig. 3B lest 10 and 22) configured to: 
generate, in a first mode of operation, the drive signal dependent on parameters of a first parameter set and based on data received via the communication interface (normal operation state where the switch is operated/enabled); and 
generate, in a second mode of operation, (e.g., one of a shutdown, reliability enhancement mode and/or protection mode, see 600, 300 and 214 of Fig. 4)  the drive signal dependent on parameters of a second parameter set while discarding data received via the communication interface (shut down parameters to ensure the switch is off).  
With respect claim 11, the circuit of claim 1, wherein the control circuit includes a non-volatile memory, in which the first parameter set and the second parameter set are stored (nonvolatile memory of 16, see Col. 13 line 62 to Col. 14 line 3.  Also the initial values for checking conditions are stored in the non-volatile memory, see Col. 18 lines 42-50).  
With respect to claim 12, the circuit of claim 11, wherein the control circuit includes a volatile memory including a currently used parameter set, and wherein the control circuit is configured to check whether the parameter set stored in the volatile memory is consistent with a corresponding parameter set stored in the non-volatile memory and to correct the parameter set stored in the volatile memory when an inconsistency is detected (as can be seen the processor of Fig. 3B adjusts various values such as the threshold, RMS current, current threshold and drain boundary, see 412, 420, 424 and 428  of Fig. 8 based on calculated/desired values, see 410, 414, 416, 418, 422 and 428.  The “new” values that are calculated and measured change and must be stored.  Thus the “new” values/calculated values are held in volatile memory that will change every time a change is determined and adjusted for.  Furthermore, the initial values/operating parameters are stored in non-volatile memory Col. 13 line 62 to Col. 14 line 3 and Col. 18 lines 42-50.  Thus the detected values in the volatile memory are compared against the data in the nonvolatile and are adjusted according to the comparison).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas J. Hiltunen whose telephone number is (571)272-5525. The examiner can normally be reached 9:00AM-5:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J. HILTUNEN/Primary Examiner, Art Unit 2849